DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “the air handler” in line 19 which should be recited to --the air handler assembly-- for proper antecedent basis.  
Claim 10 recites the limitation “the fan” in lines 19-20 which should be recited to --the radial fan-- for proper antecedent basis. 
Claim 11 recites the limitation “the fan” in line 2 which should be recited to --the radial fan-- for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (2012/0279240).
Regarding claim 1, Jeong discloses a refrigeration appliance comprising: 
a fresh food compartment (3) for storing food items in a refrigerated environment having a target temperature above 0 oC (it is understood to one having ordinary skill in the art that the fresh food compartment temperature is controlled above 0 oC in order to prevent fresh food items such as, vegetable from freezing; see figure 2); 
a freezer compartment (4) for storing food items in a sub-freezing environment having a target temperature below 0 oC (it is understood to one having ordinary skill in the art that the fresh food compartment temperature is controlled below 0 oC such that the food items such as meats are frozen in order to prevent them from being rot; see figure 2); 
a system evaporator (26 and/or 27) for providing a cooling effect to at least one of the fresh food compartment (3) and the freezer compartment (4; see figure 2); and 
an ice tray assembly (42; see figure 3) disposed within the fresh food compartment (3) for freezing water into ice pieces (see figure 2), the ice tray assembly (42) comprising: 
an ice mold (an ice making tray 50) with an upper surface comprising a plurality of cavities (55) formed therein for the ice pieces (see figure 3), 
a heater (52) disposed on the ice mold (50; see figure 6); and 
an ice maker evaporator (the ice making refrigerant pipe 54) having a first leg (the left hand side refrigerant pipe 29) abutting a first lateral side surface (the inner left hand side surface) of the ice mold (50), a second leg (the right hand side refrigerant pipe 29) abutting an opposite second lateral side surface (the inner right hand side surface) of the ice mold (50; see figure 6) and a connecting portion (the connecting portion between the left and right hand side refrigerant pipe 29) abutting an end side surface (the inner end side surface) of the ice mold (50) extending between the first lateral side surface and the second lateral side surface (see figures 4 and 6), the ice maker evaporator (29) configured for cooling the ice mold (50) to a temperature below 0 oC via thermal conduction (it is understood to one having ordinary skill in the art that the ice mold temperature is cooled below 0 oC in order to freeze water into ice).
Regarding claim 7, Jeong discloses at least one lateral side surface (the inner lateral side surface) of the ice mold (50) includes recessed grooves (54) extending along a longitudinal length of the ice mold (50) for receiving the ice maker evaporator (29; see figure 6), wherein the ice maker evaporator (29) is at least partially recessed into the at least one lateral side surface (the inner lateral side surface) of the ice mold (50; see figure 6).
Regarding claim 10, Jeong discloses a refrigeration appliance comprising: 
a fresh food compartment (3) for storing food items in a refrigerated environment having a target temperature above 0 oC (it is understood to one having ordinary skill in the art that the fresh food compartment temperature is controlled above 0 oC in order to prevent fresh food items such as, vegetable from freezing; see figure 2); 
a freezer compartment (4) for storing food items in a sub-freezing environment having a target temperature below 0 oC (it is understood to one having ordinary skill in the art that the fresh food compartment temperature is controlled below 0 oC such that the food items such as meats are frozen in order to prevent them from being rot; see figure 2); 
a system evaporator (26 and/or 27) for providing a cooling effect to at least one of the fresh food compartment (3) and the freezer compartment (4; see figure 2); and 
an ice maker (42; see figure 3) for producing ice pieces, the ice maker comprising: 
an ice tray assembly (42) disposed within the fresh food compartment (3; see figure 2) for freezing water into the ice pieces, the ice tray assembly (42; see figure 3) comprising: 
an ice mold (50) with an upper surface comprising a plurality of cavities (55) formed therein for the ice pieces (see figure 3), 
a heater (52) disposed on the ice mold (50; see figure 6); and 
an ice maker evaporator (29) abutting at least one lateral side surface (the inner later side surface) of the ice mold (50) and cooling the ice mold (50) to a temperature below 0 oC via thermal conduction (it is understood to one having ordinary skill in the art that the ice mold temperature is cooled below 0 oC in order to freeze water into ice); 
a storage bin (80) for storing the ice pieces produced by the ice tray assembly (42; see figure 3); and 
an air handler assembly (43 and 47) for supplying cooling air to the storage bin (80) and the ice tray assembly (42), the air handler (43 and 47) including a radial fan (43) for drawing air into a center of the fan (43) and exhausting the air radially away from the fan (43) and into the storage bin (80) and over the ice tray assembly (42; see figure 4), 
wherein the radial fan (43) draws air into the air handler assembly (43 and 47) and over an evaporator (the refrigerant tube portion 29 which passes through the air handler assembly 43 and 47) disposed within the air handler assembly (43 and 47) before exhausting the air to the storage bin (80) and the ice mold (50; see figure 4).
Regarding claim 11, Jeong discloses the radial fan (43) is located vertically above the ice mold (50) such that air exhausted radially from the fan (43) is directed above the ice mold (50; see figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Teraki (2014/0138073).
Regarding claim 6, Jeong fails to disclose the refrigeration appliance further comprising: a retention device that is secured to the ice mold and which applies a retaining force against the ice maker evaporator to thereby bias the ice maker evaporator into abutment with a respective lateral side surface.
Teraki teaches a refrigerant pipe attachment structure comprising a retention device (80) which is used to secured refrigerant pipes (15) on the lateral surface (see figures 2-4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration appliance of Jeong to incorporate the claimed retention device as taught by Teraki in order to enhance the attachment of the refrigerant pipes.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Lopes et al. (2012/0222435).
Regarding claim 8, Jeong discloses a portion of the ice maker evaporator (29) extends away from the ice mold (50; see figure 5). 
However, Jeong fails to disclose the portion of the ice maker evaporator includes a plurality of cooling fins thereon.
Lopes discloses a refrigerator comprising a portion of the ice maker evaporator (32) extends away from the ice mold (26) and includes a plurality of cooling fins (34) thereon (see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration appliance of Jeong to incorporate a plurality of cooling fins as taught by Lopes in order to increase heat transfer rate between the air and refrigerant thus, to improve cooling efficiency.
Regarding claim 9, Jeong as modified discloses the refrigeration appliance further comprising a fan (43) adapted to convey air across the plurality of cooling fins (34, Lopes) to thereby provide a cooling airflow throughout the ice maker (42; see figures 3-5).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The best prior art Jeong fails to disclose the claimed structure confiration of the ice maker evaporator as required in claims 2-5. Also, the prior art of record fails to provide further teachings or motivation to modify the refrigeration appliance of Jeong in order to arrive the claimed invention. Therefore, claims 2-5 are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763